Electronically Filed
                                                    Supreme Court
                                                    SCWC-14-0001184
                                                    09-SEP-2015
                                                    07:52 AM



                        SCWC-14-0001184

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


     KAHUKU PLANTATATION RESIDENTS ASSOCIATION, ALLAN TEJADA,
      RAMONA TEJADA, STELLA L. MULIVAI, GUY R. EUGENIO, LYNN
       MAINAAUPO-EUGENIO, SIMPLICIO CABAN, LENORA G. CABAN,
    MILTON P. CAULFORD, CONNIE L. CAULFORD, JEFFERY S. COMPOC,
       ROBERTA B. CONLEY, JOHN W. ERRETT, KAYE A. KROEHLER,
      JANET FULTON, MARY KAINA, DWAYNE KAINA, GLEN MAGAHONY,
 DENISE. A. MONIZ, RANASHA MONIZ, ALAN K. NAGATA, ROGELIO PANAG,
 LETICIA PANAG, ALBERT PAO, ANTHONY PICKARD, LAURA L.J. PICKARD,
CRISTETA RECTA, RUBY M. RECTA, DANA SHIGEMITSU, DONNA SHLACTHER,
    ANGEL A. ADVERSALO, KENNETH W. TAIPIN, NOELANI P. TAIPIN,
         JERRY TUBAL, TRAVIS LEIMOMI TUBAL, DON GRAYCOCHEA,
    SUZETTE GRAYCOCHEA, EDUVEJES A. MANDAC, R. MOLIA SALANOA,
  COLINDA M. SOLANOA, MICHAEL LAGUA, LYNNE LAGUA, SHYROME PAHIA,
   ROBERT S. TROTTER, SHIRDY BARNHART, AND SHEILA A. BARNHART,
                 Petitioners/Plaintiffs-Appellants,

                              vs.

    WILLIAM AILA, personally, as State Historical Preservation
    Officer, also as Chairman of the Board of Land and Natural
   Resources and Director of the Department of Land and Natural
        Resources; DEPARTMENT OF LAND AND NATURAL RESOURCES;
        BOARD OF LAND AND NATURAL RESOURCES; STATE HISTORICAL
    PRESERVATION DIVISION; PUA AIU, Past Director of the State
 Historical Preservation Division and in her capacity as review
      archaeologist AIS for Honolulu Authority Rapid Transit;
        DEONA NABOA; personally, and as Archaeologist, State
    Historical Preservation Division; KAWIKA FARM, personally,
   Reburial Specialist, State Historical Preservation Division;
           OFFICE OF THE ATTORNEY GENERAL; WILLIAM WYNHOFF,
         Deputy Attorney General; GOVERNOR NEIL ABERCROMBIE;
       CITY AND COUNTY OF HONOLULU DEPARTMENT OF PLANNING AND
  PERMITTING; GEORGE I. ATTA, personally and in his capacity as
     Director Designate of the City and County Department of
      Planning and Permitting; DAVID TANOUE, for Director of the
        Department of Planning and Permitting; JIRO A. SUMADA,
         past acting director of the Department of Planning and
      Permitting; MAYOR KIRK CALDWELL, personally and as Mayor;
       CONTINENTAL PACIFIC, LLC; REYNOLDS HENDERSON, personally
  and as principal of Continental Pacific, LLC; JEREMY HENDERSON,
          as official part owner of Continental Pacific, LLC;
   JERE HENDERSON; past president of Continental Pacirfic and/or
  principal; J. BARRON STROTHER, Manager of Continental Pacific,
      LLC; HEATHER KOCH, attorney for Continental Pacific, LLC;
LEX R. SMITH, personally and as attorney for Continental Pacific,
   LLC; LEX SMITH PROFIT SHARING SUB TRUST FUND; CYNTHIA NOJIMA;
KOBAYASHI SUGITA AND GODA, LLP, law firm representing CONTINENTAL
      PACIFIC, LLC; JOHANSEN CONTRACTING, INC.; JOSEPH JOHANSEN,
  personally and as President and Operations Manager of Johansen
  Contracting, Inc.; ELITE PACIFIC PROPERTIES, LLC, officers and
   agents; REX MATSUO, personally and as agent for Elite Pacific
    Properties, LLC; KAHUKU VILLAGE ASSOCIATION; BOARD OF KAHUKU
 VILLAGE ASSOCIATION; JAMES CAMIT, personally and as Board member
      and as agent for Kahuku Village Association and agent for
     Continental Pacific LLC; DEBORAH SARSONA, personally and as
         agent for Kahuku Village Association; NOREEN CRISTOBAL,
      personally and as Board President and as agent for Kahuku
  Village Association; MOTOOKA & YAMAMOTO, law firm representing
                     and Kahuku Village Association,
                   Respondents/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-14-0001184; CIV. NO. 13-1-2936)

        ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for writ of certiorari was

filed, see Hawai#i Revised Statutes § 602-59(a) (Supp. 2013); see

also Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1)

(2012),




                                 2
          IT IS HEREBY ORDERED that Petitioners/Plaintiffs-

Appellants’ application for writ of certiorari, filed

August 27, 2015, is dismissed without prejudice to re-filing the

application pursuant to HRAP Rule 40.1(a) (2014)   (“The

application shall be filed within thirty days after the filing of

the intermediate court of appeals’ judgment on appeal or

dismissal order, unless the time for filing the application is

extended in accordance with this rule.”).

          DATED:   Honolulu, Hawai#i, September 9, 2015.

Anthony P. Locricchio            /s/ Mark E. Recktenwald
for petitioners
                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                 3